 RAYNAL PLYMOUTH CO.RaynalPlymouthCompanyandAutomotiveSalesmen'sAssociation(A.S.A.), affiliatedwithSeafarers'International Union of North America,AFL-CIO. Case 7-CA-6677April 24, 1969DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERSJENKINS AND ZAGORIAOn December 6, 1968,Trial Examiner Harry R.Hinkes issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpracticesinviolationof the National LaborRelations Act, as amended,and recommending thatthe Respondent cease and desist therefrom and takecertainaffirmativeaction,as set forth in theattached Trial Examiner'sDecision.Thereafter, theRespondent filed exceptionsto the TrialExaminer'sDecision and a supporting brief.Pursuant to the provisions of Section3(b) of theAct, theNationalLaborRelationsBoard hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.The Board has considered the TrialExaminer'sDecision,the exceptions and brief, andthe entire record in this case,and hereby adopts thefindings,'conclusions,and recommendations of theTrial Examiner with the following modifications.On the basis of the entire record in this case, weagree with the Trial Examiner'sfindings that theRespondent refused to bargain with the Union ingood faith in violation of Section 8(a)(5) and (1) oftheAct.However,theTrialExaminer in hisConclusions of Law and Remedy has dated theRespondent'srefusal-to-bargainviolationascommencing on and afterApril 5, 1967,the date ofthe Respondent'sfirst refusal to meet.We herebyfindthat such violation occurred on and afterOctober 5,1967, the date alleged in the complaintand the earliest permitted by Section 10(b) of theAct.CONCLUSIONS OF LAW1.Automotive Salesmen's Association affiliatedwithSeafarers'InternationalUnion of NorthAmerica, AFL-CIO, is a labor organization withinThe Respondent apparently contendsthatso called"objections" in therelated representation proceeding,Case 7-RC-7518, were never ruled uponby theBoard.However,the record reveals that the referred to "objections"were actually a Request for Review,filedonMarch 9, 1967, of theRegional Director'sSupplemental Decision on Objections and Challengesand Order, which issued on March 2,1967. The Requestfor Review wasdenied by the Boardon April 27, 1967.527the meaning of Section 2(5) of the Act.2.Raynal Plymouth Company is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.3.All new- and used-car and truck salesmen atthe Respondent's place of business; excluding officeclericalemployees,guards,and supervisors asdefined in the Act, constitute a unit appropriate forthepurposes of collective bargaining within themeaning of Section 9(b) of the Act.4.By virtue of a Board certification dated March30, 1967, and an amendment of certification datedFebruary9,1968,theabove-namedlabororganization has been, and now is, the certified andexclusive representative of all the employees in theappropriate unit described above for the purposes ofcollective bargaining within the meaning of Section9(a) of the Act.5.By refusing, on and after October 5, 1967, tobargain in good faith with the Union concerningwages, rates of pay, hours, and other terms andconditionsof employment, the Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.6.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommercewithinthemeaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices it will be ordered that it ceaseand desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.By refusing to bargain for practically all of theUnion'sfirstyearascertifiedbargainingrepresentative,theRespondentdepriveditsemployees of representation by a bargaining agencypossessing the status and enjoying the presumptionsattaching to such organization for the period of ayearfollowingcertification.ToplacetheRespondent and the Union in as nearly the samesituationaspossible to that which would haveexisted had the Respondent honored the Board'scertification of election, it will be ordered that uponresumption of bargaining and for 1 year thereaftertheUnion be regarded as if the initial year ofcertificationhadnotyetexpired.BurnettConstruction Co.,149 NLRB 1419.Itwillbeordered that upon request theRespondent bargain with the Union concerning ratesof pay, wages, hours of work, and other terms andconditions of employment, and, if an understandingis reached, reduce it to writing and sign it.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrderthe175 NLRB No. 94 528DECISIONSOF NATIONALLABOR RELATIONS BOARDRecommended Order of the Trial Examiner, andherebyordersthattheRespondent,RaynalPlymouth Company, Detroit, Michigan, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder.IITHE LABOR ORGANIZATION INVOLVEDThe complaintalleges,Respondent's answer admits andIfind that the ASA is andhas been at all times materialherein a labor organization within the meaning of Section2(5) of the Act.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHARRY R HINKES, Trial Examiner: The complainthereinwas issued on July 29, 1968, pursuant to anoriginalchargefiledbyAutomotiveSalesmen'sAssociation (A.S.A.) affiliated with SIUNA, AFL-CIO,herein sometimes called ASA, on April 5, 1968, andserveduponRaynalPlymouthCompany, hereinafterreferred to as the Respondent or Company, on or aboutthe same day. An amended charge in this proceeding wasfiledby ASA on April 18, 1968, and served upon theRespondent on or about the same day. The Respondent isalleged to have violated Section 8(a)(1) and (5) of the Actby refusing to bargain collectively with the ASA as theexclusivecollective-bargainingrepresentativeoftheRespondent'semployees.Byanswerdulyfiled,Respondent denied the commission of any unfair laborpracticesA hearing was held before me in Detroit, Michigan, onSeptember 17 and 18, 1968, at which all parties wererepresentedandwereaffordedfullopportunity toparticipate,examinewitnesses,and adduce relevantevidence.Briefs have been received from the GeneralCounsel and the Respondent and have been given carefulconsideration.Upon the entire record in this proceeding, I make thefollowing-FINDINGS OF FACT1.JURISDICTIONRespondent is, and has been at all times matenalherein, a corporation duly organized under and existing byvirtue of the laws of the State of Michigan with its placeof business in Detroit, Michigan, where it is engaged inthe retail sale and servicing of automobiles and relatedautomotive products.During the calendar year endingDecember 31, 1967, which period is representative of itsoperations at all times matenal herein, Respondent in thecourse and conduct of its business operations obtainedgross revenues in excess of $500,000 from the sale anddistribution of new and used automobiles and trucks at itsDetroit,Michigan, place of business. The complaintfurtherallegesthatduring the same calendar year,Respondent in the course and conduct of its businessoperations, received goods and materials valued in excessof $10,000 which were transported directly to its Detroit,Michigan, location from places outside the State ofMichigan, and further, that the Respondent is now andhas been at all times material herein an employer engagedin commerce within the meaning of Section 2(2), (6) and(7) of the Act. Although these allegations of the complaintwere not admitted by the Respondent in its answer, duringthe course of the hearing counsel for the Respondentstipulated to the facts alleged in the complaint which arejurisdictional,amending his answer accordingly andconceding jurisdiction.III.THE UNFAIR LABOR PRACTICESA. BackgroundIn a Decision and Direction of Election issued onOctober 31, 1966, and based upon a stipulation by theparties, the Regional Director for Region 7 found that aunit comprised of new and used car and truck salesmenemployed at Raynal Plymouth Company constituted anappropriateunit.On or about December 7, 1966, amajority of the employeesin the unitdescribed, by secretballot election, designated and selected the ASA as theirexclusive representative for the purposes of collectivebargaining with the Respondent. On March 30, 1967 theRegional Director for Region 7 certified the ASA and onFebruary 9, 1968, amended the certification to showASA's affiliation with SIUNAas the certified union.Raynal Plymouth Company petitioned for an electiononMarch 29, 1968. This petition was dismissed by theRegionalDirectoron July 24, 1968 because of thependency of the charges filed in the instant proceeding.In the Regional Director's Decision and Direction ofElection referred to above, issued on October 31, 1966, itwas noted that the parties stipulated to the establishmentof separateunitsforRaynal Plymouth Company andRaynal Brothers Company. Raynal Brothers Company isaDodge auto agency located next door to RaynalPlymouthCompanyBothRaynalcompanieshavecommon ownership of their capital stock, commonexecutivecontrol,oneofficeforceservicingbothcorporations, geographic proximity, similar hours andworking conditions of the salesmen employed by the twocompanies, substantial movement of the employees fromone sales room to another, and a sharing of a used car lotand automotive service facilities. Although a majority ofthe employees of Raynal Plymouth Company designatedtheASA as their collective-bargaining representative, amajority of the RaynalBrothersCompany employees didnot vote for any labor organization appearing on theballot.The Acting Regional Director for the SeventhRegion in a decision issued June 20, 1968, found that-.The employees of the two corporations involved,which have been found to constitute a single employer,have a close community of interest and ... they shouldappropriately be included in one bargaining unit.He added, however,.There is no question concerning representationamong the employees in the unit of Raynal PlymouthCo., accordingly, I shall direct an election only amongthe salesmenof the Employer [Raynal Brothers Co.]where a question concerning representation has arisen.In view of the finding that an overall unit of thesalesmen of the two corporate entities is appropriate, Iwillpermittheunrepresentedemployeesof theemployer to decide if they wish to become a part ofsuch a unit If the majority of the employees in thevoting group set out below select the Petitioner they willthereby have indicated their desire to be included in anoverall unit with the employees of Raynal PlymouthCo. now represented by the Petitioner and will be part RAYNAL PLYMOUTH CO.529of such unit .... If a majority of the employees in thevoting group vote against the Petitioner, they will betakentohave indicated their desire to remainunrepresentedB. The Refusal To BargainAs stated earlier, the Union was certified by the Boardon March 30, 1967, as the exclusive representative of thesales employees at Raynal Plymouth CompanyOn April 4, 1967, the Union wrote to the Respondent,Attention-Mr Pol Raynal, Sr , the president and generalmanager of Respondent, notifying him of the certificationand advising him that a union official would contact himby telephone during the next few days for the purpose ofdetermining a convenient day to commence collectivebargaining Jack G Burwell, attorney for the Respondent,answered this letter on April 5, acknowledging the receiptof the Union's letter to the Respondent but declining tomeet because of his pending "Objections" on behalf ofRespondent.On October 9, 1967, the Union again wrote to theRespondent, Attention Pol Raynal, Sr, stating that theUnion requests the Respondent to commence collectivebargaining. This letter was answered on October 12, 1967,advising the Union that the employer was willing to meetatmutually agreeable times and places for the purpose ofnegotiating an agreement. There followed several attemptsto arrange a negotiating meeting. On October 30, 1967,MessrsWhite and Shekell, Union business agents, visitedthe Respondent. In the absence of Mr. Raynal, Sr., thereceptionist referred them toMr Somntak, the generalmanager of Raynal Brothers Co., the Dodge dealership.The Union representatives left a copy of the Union'sproposed noneconomic contract with Somntak who agreedto give the contract to Raynal, Sr. and to tell him that theASA wanted to arrange a negotiating meeting On thefollowing day, Shekell telephoned the Respondent and,finding Raynal, Sr., absent, asked that he return his call.On the following day, November 1, Shekell telephoned theRespondent once again, and again found that Raynal, Sr.,was not in. This time he spoke to Pol Raynal, Jr., son ofPolRaynal, Sr., who advised him that he had thenoneconomic contractwhichShekellhad left withSomntak and would see that his father got it. On the sameday, Shekell called again at which time Pol Raynal, Jr.,said that he would talk to his father and call back.On the next day, November 2, no return call havingbeen received from the Respondent, Shekell again calledRaynal, Jr , who advised Shekell that Raynal, Sr., did notread English very well, but that Raynal, Jr., would readthe contract to his father and call the Union back Fourdays later, Raynal, Jr., called the Union and informedShekell that he should arrange a negotiating meeting withMr Burwell, the Respondent's attorney. On November 8,theUnion calledMr.Burwelland arranged for anegotiatingmeeting on December 15 (This date is alsomentioned as December 11 ) Later, at Burwell's request,thisDecember 15 meeting was canceled 'The next attempt at arranging a negotiating meetingwasmade by Union representativeWhite who calledBurwell on or about February 15, 1968, and arranged forameeting on March 12. In the meantime, on February23, 1968, the Union wrote to "Raynal Brothers Company,AttentionMr. Pol Raynal, Sr." In this letter the Uniononce again requested "immediate good-faith bargainingwiththeUnionforthepurposeofreachingacollective-bargaining contract covering your employees inthepreviousNLRB certified unit " It requestedacknowledgment of the letter on or before March 1, 1968,and concluded "Your failure to respond promptly shall beconstrued by the Union as a refusal to bargain and theappropriate legal procedures will be undertaken by theUnion."2The scheduledmeeting forMarch 12 wascanceled by Mr. Burwell, but White rescheduled anothermeeting with Burwell for March 28.The Union and the Employer finally met at a meetingheldMarch 28, 1968. Present wereMr.Whiterepresenting the Union and Mr Burwell representing theEmployer.TheUnionpresented its economic andnon-economic proposals toMr. Burwell. Burwell toldWhite that any agreement reached would be subject to theUnionproving itsmajoritystatus.The two men"discussed" the economic items in the ASA proposals andcertaintypographicalerrorswere corrected in suchproposals.No agreement, however, was reached and nocounterproposals were made by Burwell. It was decided tohold another meeting on April 11, 1968On the next day, however, March 29, 1968, theEmployer filed a RM petition for a representation electionwhich was dismissed by the Regional Director on July 24,1968 as stated earlier.The next meeting between the Union and the Employerwas held as scheduled on April 11, 1968. Present wereRaynal, Sr., Raynal, Jr , and Burwell, representing theEmployer, and White and Shekell representing the Union.Once again Burwell stated that any contract would besubject to the Union's proof of its majority status. Inresponse to the Union's statement that it expectedcounterproposals at this time, Burwell indicated that hehadnone since it was "necessary to thoroughlyunderstand" the Union's original proposals. Raynal, Sr.professed a great difficulty in understanding the proposalsof the Union as well as the propriety of ASA's affiliationwithSIUNA. Although the Employer's representativeindicated dissatisfaction with some of the proposals of theUnion, no counterproposals were submitted. Instead, theyindicated a desire to go over the language of the proposalssubmitted by the UnionWhen Burwell indicated hisinability to continue the meeting that same afternoon, itwas agreed to meet again on April 30, but that meetingwas canceled by the Union which had filed its unfair laborpractice charges earlier thatmonth charging that theRespondent had refused to bargain with the Union priortoMarch 28, 1968, and had bargained, but in bad faith,on and after March 28, 1968C ConclusionsCounsel for the Respondent argues that Respondenthad no obligation to bargain with respect to thebargaining unit at Raynal Plymouth Co., contending that'Although Raynal, Jr, stated that his first contacts with Shekell were inFebruary 1968, Raynal, Sr testified that he received a copy of the Union'sproposals within a few days after it was left with Somntak on October 30,1967He also admitted receiving the Union's letter of October 9, 1967,which requested bargaining,and referring it to Burwell Further, headmitted receivingmessages from Raynal, Jr , and Somntak that theUnion was trying to communicate with him to set up negotiations'Although this letter was not addressed to the Respondent, but to theDodge agency next door,its reference to the Regional Director'sDecisionof February 9, 1968, which referred specifically to the certified unit of theRespondent,notRaynal Brothers Co , makes it quite clear that thebargaining request demanded of Pol Raynal, Sr,concernedRaynalPlymouth Company, the Respondent here 530DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Regional Director's decision of June 20 found that theunit certified on March 30, 1967 for Raynal PlymouthCo. was an inappropriate bargainingunitIdo not so readthe Director's decision It is true that the Director in thatdecisionfound that the employees of both RaynalPlymouth and Raynal Brothers "should appropriately beincludedinonebargainingunit,"sincethetwocorporations constituted a single employer. It does notnecessarilyfollow,however, that such a combinedbargaining unit is the only appropriate bargaining unit.Even if I were to assume that such a combined bargainingunitwas the most appropriate or the optimum bargainingunit it would not preclude the existence of a bargainingunitatRaynal Plymouth Co. I find nothing in thatDirector's decision that a unit of the Raynal PlymouthCo employees would be inappropriate Indeed, hisDecision and Direction of Election of October 31, 1966was to the contrary and was based upon a stipulation bythe parties I conclude, therefore, that Respondent hadand has an obligation to bargain for employees within anappropriate bargainingunitand that the unit stipulatedbetween the parties and ruled upon by the RegionalDirector on October 31, 1966, to wit, the new and usedcar and truck salesmen employed at Raynal PlymouthCompany constituted an appropriate unit.Counsel for the Respondent concedes that there is apresumptionofacontinuingmajorityduringthecertification year which in this case started on March 30,1967.He also states quite correctly that that presumptionbecomes rebuttable upon the expiration of that year. Heargues, however, that "the certification year had all butelapsedwhenRespondent announced it doubted theASA's majority status " Such doubt was expressed byBurwell in his meeting with White on March 28, 1968, butone day before the end of the certification year Assumingwithout deciding that the Respondent's expressed doubt oftheUnion's majority status on March 28, 1968 was notpremature despite the fact that the certification year had aday or two more to run, it is not sufficient merely toassertadoubtAs the Board ruled inUnited StatesGypsum Company,143 NLRB 122Similarly, in questioning the Union's majority statusnear and after the end of the certification year theRespondentwas clearly expressing unwillingness tobargain with the UnionWhile such conduct may beexcused where evidence exists that an employer had agood-faith doubt of the certified union's continuingmajority, no such showing appears here.Respondentcontendsthatthereare"objectiveconsiderations of majority loss" in this proceeding First,he cites employees' statements of anti-union attitude.Thus, employee Leclerc testified that Raynal, Sr. askedhim what he thought of the Union and how he wouldvote, to which Leclerc replied that he was not "on thewhole for it." He was unable, however, to fix a date forthis conversation admitting that it could have taken placeafterMarch 30, 1968. Similarly, employee Manus testifiedthatRaynal, Sr. asked him how he felt about the UniontowhichManos replied that he "chose not to have arepresentative ASA represent" him. He too, however, wasunable to fix the date of this conversation except to statethat it took place sometime between January and May,1968The Board has held that "whether an employerentertained a genuine doubt that a union represents amajority of the employees is to be determined as of thetime the employer refused to recognize the Union."Snowv.N L.R B.,308 F 2d 687. The testimony of these twoemployeewitnessesisinsufficient to establish that theRespondent knew or had reason to believe that the Unionhad lost its majority status on or before March 1968.Moreover,agood-faithdoubtbasedupon a pollconducted in a coercive atmosphere is considered notreliable and its results not a valid ground for believingthata union'smajority status has been dissipated TheBoard has established that tests in such a situation inStruksnes Construction Co., Inc.,165NLRB No 102,elaborating upon the tests which had previously beenestablishedinBlueFlash Express,109 NLRB 591:Absent unusual circumstances . . . an employer will beviolativeof Section 8(a)(1) of the Act unless thefollowing safeguards are observed: (1) The purpose ofthe poll is to determine the truth of a Union's claim ofmajority (2) this purpose is communicated to theemployees (3) assurances against reprisal are given (4)the employees are polled by secret ballot, and (5) theemployer has not engaged in unfair labor practices orotherwise created a coercive atmosphere.Itwould not appear that in this instance safeguards 1, 2,3,and 4 were observed by Raynal, Sr , in hisconversations withManos and LeclercH P Wasson &Company,170NLRB No.3,LillistonImplementCompany,171NLRB No. 19. 1 conclude therefore thatthe statements of the employees given Raynal, Sr. underthe circumstances described and at times which may wellhave been after March 1968, are insufficient to establishthe employer's good-faith doubt of the Union's majoritystatus as of the time it raised that issue and refused tobargain.The next "objective consideration of majority loss"argued by the Respondent is the Union's failure to affirmthat it was the majority representative upon Respondent'srequest. Insofar as such requests were made during thecertification year, there would appear to be no reason foraUnion to affirm its majority status, such being theconclusive presumption during the certification year Therule should not be any different even after the certificationyear when a presumption of union majority exists in theabsence of any unusual circumstances.Respondent next argues indications of a majority lossby reason of the passage of approximately 1 3/4 yearssince the filing of the representation petition which wasfiled on July 28, 1966. The critical date, however, is thedate of certification which was March 30, 1967, afterwhich the Union's majority status was conclusivelypresumed in the absence of unusual circumstancesFinally, Respondent argues "objective considerations ofmajority loss" because no bargainingunitemployeesattended bargaining sessionsThe short answer to thisargument is that the bargainingunitemployees aredeemed to attend the bargaining sessions by the presenceof their duly designated representatives.Respondent further argues that it did not refuse tobargain. A review of the chronology of the events betweenthe parties lends little weight to this argument. The Unionrequested bargaining only a few days after it had beencertifiedby the Board. The Respondent refused thisrequest because of "pending objections," although therecord is not clear concerning what pending objectionsRespondent was referring to. Six months later, the Uniononce again requested bargaining. After a number ofattempts to arrange a bargaining meeting, during whichtime Raynal, Sr. was inaccessible, the Union was advisedto arrange a meeting with the Respondent's attorney. Ameeting was thus arranged for December 15, but, at theRespondent'sattorney'srequest,themeetingwascanceledTwo months later the Union representatives RAYNAL PLYMOUTH CO.called the attorney once again and arranged for a meetingonMarch 12 This meeting again was canceled by theRespondent's attorney and rescheduled forMarch 28whentheRespondent'sattorneyandaunionrepresentative met. It is thus clear that the failure to meetwas not due to any dereliction on the part of the Unionwhich had made repeated requests for bargaining meetingsand had even submitted proposals for a contract but wasdue entirely to the Respondent- who avoided and evadedtheUnion in its requests for a meeting until March 28,only a day or two before the end of the certification year.Such behavior of the Respondent cannot be deemed the"conscientiouscooperation"requiredforgood-faithbargainingN L.R B v. St Clair Lime Co,315 F.2d 224,227.Even on March 28 there was no real bargaining.Respondent's attorney conditioned any agreement to bereached upon the Union proving its majority status, adoubt which I have already found to be lacking in goodfaithbecause it was lacking in objective considerations.Moreover, although Respondent had had the Union'sproposalsforsome 5 months, it presented nocounterproposals nor any preliminary agreement at thismeeting. Such discussions as were held on that day werenot sufficient to transform the meeting into a bargainingsession.The mere correction of typographical errors andthe reception by the Respondent's attorney of the Union'sproposals without any statement of position on his partexcept to doubt the Union's majority status is merelyconversation. and not bargaining.Transmarine NavigationCorporation,152 NLRB 998The next meeting between the parties was on April 11,1968.Once again the Respondent expressed its demandthat the Union prove its majority status but once againthe Respondent had no counterproposals to offer to theUnion'soriginalproposals.AlthoughtheUnion'sproposals had been with the Respondent for almost 6months the Respondent insisted upon more time to studytheUnion's proposals. Indeed, the Respondent was notprepared even to discuss the Union's proposals at theApril 11 meeting.Itisclear to me that until March 28, 1968, theRespondent avoided negotiating meetings and that onMarch 28, as well as on April 11, 1968, attended meetingsthatwerenotbargainingmeetingsbutmerelyconversationalmeetings, the Respondent's representativeadmitting their unpreparedness to negotiate. The inferenceis clear to me that the Respondent at no time intended toengage in good-faith negotiations, and has refused tonegotiate in good faith with the Union.CONCLUSIONS OF LAWBy refusing on and since April 5, 1967, to bargain withthe Union as the exclusive representative of employees inthe appropriate unit, the Respondent has engaged in andis engaging in unfair labor practices within the meaning ofSection 8(a)(1) and (5) of the Act The aforesaid unfairlaborpracticesareunfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices,itwillbe recommended that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policiesof the Act.531By refusing to bargain for practically all of the Union'sfirstyearascertifiedbargaining representative, theRespondent deprived its employees of representation by abargaining agency possessing the status and enjoying thepresumptions attaching to such organizations for theperiod of a year following certificationTo place theRespondent and the Union in as nearly the same situationas possible to that which existed before April 5, it will berecommended that upon resumption of bargaining and forone year thereafter the Union be regarded as if the initialyearof certificationhad not yet expiredBurnettConstruction Co,149 NLRB 1419.Itwillberecommended that upon request theRespondent bargain with the Union concerning rates ofpay, wages, hours of work and other terms and conditionsof employment, and, if an understanding is reached,reduce it to writing and sign itRECOMMENDED ORDEROn the basis of the foregoing findings of fact andconclusions of law, I recommend that the Respondent,RaynalPlymouthCompany, its officers,agents,successors and assigns, shall:1.Cease and desist from.(a)Refusing to bargain with Automotive Salesmen'sAssociation (A.S A.) affiliated with SIUNA, AFL-CIO,as the exclusive representative of employees in theappropriate unit.(b) In any like or similar manner, interfering with,restraining or coercing its employees in the exercise oftheirrighttoself-organization,toformlabororganizations, to join or assist Automotive Salesmen'sAssociation, (A.S.A.) affiliated with SIUNA, AFL-CIO,or any other labor organization, to bargain collectivelythrough representatives of their own choosing and toengage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection or to refrainfrom any or all such activities except to the extent thatsuch right may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment as authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action which I findwill effectuate the policies of the Act.(a)Upon request bargain with the Union as theexclusiverepresentativeoftheemployees in theappropriate unit and if an understanding is reached,reduce it to writing and sign it. Regard the Union uponresumption of bargaining and for one year thereafter as ifthe initial year following certification had not expired.(b) Post at its place of business in Detroit, Michigan,copies of the attached notice marked "Appendix."' Copiesof said notice on forms to be furnished by the RegionalDirector for Region 7, shall, after being duly signed by arepresentativeof the Respondent, be posted and bemaintained by it for 60 consecutive days thereafter inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced or covered by any other material.'If this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the RecommendedOrder of a Trial Examiner" in the notice If theBoard'sOrder is enforcedby a decree of the United States Court of Appeals, the notice will befurther amended by the substitution of the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order" for the words "a Decisionand Order " 532DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Notify the Regional Director for Region 7, inwriting,within20daysfrom the date of thisRecommended Order what steps the Respondent hastaken to comply herewith.''if this Recommended Order is adopted by the Board, this provisionshall be modified to read "Notifythe RegionalDirector for the SeventhRegion, in writing, within 10 days from the date of this Order, what stepsthe Respondent has taken to comply herewith "APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT by refusing to bargain or in any likeor similar manner interfere with, restrain or coerce ouremployeesintheexerciseoftheirrighttoself-organization, to form, join or assist the AutomotiveSalesmen'sAssociation,(A S.A.)affiliatedwithSIUNA, AFL-CIO, or any other labor organization, tobargain collectively through representatives of their ownchoosing and to engage in other concerted activities forthe purposes of collective bargaining or other mutualaid or protection or to refrain from any or all suchactivities except to the extent that such right may beaffected by an agreement requiring membership in alabor organization as a condition of employment aspermitted by Section 8(a)(3) of the Act.WE WILL, upon request, bargain collectively with theabove-named Union for the unit described below inrespect to rates of pay, wages, hours of work and othertermsand conditions of employment, and if anunderstanding is reached, reduce it to writing and signitThe bargaining unit is.All new and used car and trucksalesmenatRaynalPlymouthCompany's operations excluding officeclerical employees, guards and supervisors as definedin the Act and all other employeesRAYNAL PLYMOUTHCOMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 500 BookBuilding, 1249Washington Boulevard, Detroit, Michigan,Telephone 313-226-3244.